Exhibit 21.1 SUBSIDIARIES OF BLYTH, INC. Subsidiaries of the Registrant/U.S. Other Names Under Which Subsidiary Does Business State of Incorporation 1. Blyth Home Expressions,Inc. Delaware 2. Blyth Direct Selling Holdings,Inc. Delaware 3. Blyth Catalog and Internet Holdings,Inc. Delaware 4. Blyth VSH Acquisition Corp.* Delaware 5. Boca Java,Inc. Delaware 6. Candle Corporation of America (Delaware) Delaware 7. FVA Ventures, Inc.* ViSalus Sciences California 8. KWA,Inc. Minnesota 9. Midwest - CBK,Inc. Midwest, Colonial Candle, CBK New York 10. Miles Kimball Company Wisconsin 11. PartyLite Gifts,Inc. PartyLite Virginia 12. PartyLite Holding,Inc. Delaware 13. PartyLite Worldwide,Inc. PartyLite Delaware 14. Purple Tree, Inc. Delaware 15. The Sterno GroupLLC Delaware 16. ViSalus Holdings, LLC* Delaware Subsidiaries of the Registrant/International Country of Incorporation 17. Blyth Asia Limited Hong Kong 18. Blyth CandlesLtd. Ireland 19. Blyth HoldingB.V. Netherlands 20. Blyth HomeScents International UK Limited England 21. Blyth International BV Netherlands 22. Blyth UK LLP England 23. Midwest of Cannon Falls Canada Canada 24. PartyLite A.p.S. Denmark 25. PartyLite A.S. Norway 26. PartyLite Gifts,Ltd. Canada 27. PartyLiteGmbH Germany 28. PartyLite Handelsgesellschaft m.b.H. Austria 29. PartyLite ImportacionesS.A. de C.V. Mexico 30. PartyLite Manufacturing Limited England 31. PartyLite,S.A. de C.V. Mexico 32. Partylite Oy Finland 33. PartyLite Pty Limited Australia 34. PartyLite SARL,Ltd. Switzerland 35. PartyLite SARL France 36. PartyLite TradingSA Switzerland 37. PartyLite Europe TechnologyGmbH Germany 38. PartyLite U.K.,Ltd. England 39. PartyLite s.p. z o.o. Poland 40. Servicios Administrativos PartyLite,S.A. de C.V. Mexico * Blyth VSH Acquistion Corp. holds a 43.6% interest in ViSalus Holdings, LLC. FVA Ventures, Inc. is a wholly-owned subsidiary of ViSalus Holdings, LLC.
